Citation Nr: 0807412	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands, knees, and neck.

2.  Entitlement to service connection for residuals of Lyme 
disease.

3.  Entitlement to service connection for residuals of a 
shell fragment wound.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for a colon disorder.

6.  Entitlement to service connection for residuals of trench 
foot.

7.  Entitlement to service connection for residuals of right 
foot blood poisoning.

8.  Entitlement to service connection for residuals of 
appendicitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had unverified active service in the United 
States Air Force from January 1969 to December 1989.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, inter alia, denied his claims of 
entitlement to service connection for a colon disorder, 
rheumatoid arthritis, arthritis of the neck, hands and knees, 
residuals of Lyme disease, residuals of trench foot, 
residuals of blood poisoning of the right foot, residuals of 
a fragment wound and residuals of appendicitis.  

The Board notes that the appellant originally submitted 
claims of service connection for Lyme disease, 
osteoarthritis, rheumatoid arthritis, trench foot, right foot 
blood poisoning and loss of toenails in September 1999.  In 
December 1999, the appellant's service connection claims were 
all denied on the basis that each claim was not well 
grounded.  The appellant was notified of the denial the next 
month, but he did not appeal the December 1999 rating 
decision.  Thereafter, there was a significant change in the 
law; on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  This law eliminated the concept of a 
well-grounded claim.  Section 7(b) of the VCAA states that, 
in the case of a claim for benefits finally denied as being 
not well grounded between July 14, 1999, and November 9, 
2000, the claim can be re-adjudicated upon the request of the 
claimant or the Secretary's own motion as if the denial had 
not been made.  The RO re-adjudicated these claims as if the 
denial or dismissal had not been made.  (The previously 
denied claim of service connection for loss of toenails was 
included as a symptom of the claimed trench foot.)

These issues were remanded by the Board for additional 
development in an action dated in September 2004.  The 
decision below addresses both rheumatoid arthritis and 
arthritis of the hands, knees, and neck.  References to 
arthritis of the hands, knees, and neck should be taken to 
mean any arthritis other than rheumatoid arthritis, which is 
considered separately.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the hands, knees, 
or neck that is related to his military service.  

2.  The veteran does not have residuals of Lyme disease that 
are related to his military service.  

3.  The veteran does not have residuals of a shell fragment 
wound that are related to his military service.

4.  The veteran does not have rheumatoid arthritis that is 
related to his military service.

5.  The veteran does not have a colon disorder that is 
related to his military service.

6.  The veteran does not have residuals of trench foot that 
are related to his military service.

7.  The veteran does not have residuals of right foot blood 
poisoning that are related to his military service.

8.  The veteran has a scar that is a residual of an 
appendectomy performed while in active military service; he 
experiences no other appendectomy residuals.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the hands, knees, 
or neck that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The veteran does not have residuals of Lyme disease 
resulting from disease incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The veteran does not have residuals of a shell fragment 
wound that are the result of injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

4.  The veteran does not have rheumatoid arthritis resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

5.  The veteran does not have a colon disorder resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

6.  The veteran does not have residuals of trench foot 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The veteran does not have residuals of right foot blood 
poisoning resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

8.  The veteran has a scar, but no other residual, of an 
appendectomy that was performed during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, October 2004, February, September, and December 2005, 
and May and September 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the available 
portions of the veteran's service medical records (SMRs), and 
VA and private medical records, Social Security 
Administration (SSA) records, and secured examinations in 
furtherance of his claims.  

Regarding the veteran's SMRs, the Board notes that the record 
shows that the bulk of the SMRs apparently have been lost.  
VA's duty to assist the veteran under the VCAA includes a 
duty to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain 
such records only if it concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  

Here, the record shows that the veteran was informed by 
letter in February 1999 that his records were not in the 
custody of VA's Records Management Center (RMC) in St. Louis, 
Missouri.  The letter indicated to the veteran that his 
request was referred to the National Personnel Records Center 
(NPRC), also in St. Louis.  In response to a May 2000 request 
for records made by the RO, NPRC responded that all of the 
records they had on hand were mailed, but that additional 
medical and dental records had been sent to the RO in 
Chicago, Illinois, in December 1989.  A July 2002 response 
from the RO in Chicago stated that there was no record of any 
SMRs for the veteran there.  Another query to the RMC was 
initiated in June 2001, with negative results.  

Additional queries were made to Scott Air Force Base (AFB) 
and McConnell AFB, where the veteran indicated he had 
received treatment.  Both responded that they had no 
treatment records.  Two other facilities at which the veteran 
indicated he had been treated are no longer in existence.  
Since all of the queried sources that might have had the 
veteran's SMRs or relevant treatment records advised the RO 
that the requested records either do not exist or that they 
did not have them, the Board concludes that no further 
efforts to obtain the veteran's SMRs are required, and a 
remand for further search efforts is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has no duty to inform or assist that was 
unmet.  

II.  Background

As noted, the bulk of the veteran's SMRs have been lost.  The 
only SMRs of record consist of the report of medical history 
and enlistment examination report, both dated in November 
1968, and the report of medical history and retirement 
examination report dated in October 1989.  The retirement 
examination report also included the results of 
electrocardiograph and pulmonary function tests, and a fairly 
detailed medical history of the veteran, beginning with 
childhood diseases.  The history also noted multiple bone 
fractures incurred prior to service; a pre-service partial 
meniscectomy of the left knee in 1967; an in-service 
appendectomy in 1976 with no complications and no sequelae 
(NCNS); a vasectomy in 1980; swollen/painful joints, possible 
Lyme disease or arthritis, reported in July 1986, with no 
definitive diagnosis made at the time, but treatment with 
Motrin resulting in what was described as good results with 
NCNS; and a root canal in 1987, with good recovery and NCNS.  

The only abnormalities noted on the veteran's retirement 
examination were that his tonsils had been removed, and that 
there was an eight-centimeter surgical scar found in the 
right lower quadrant of the abdomen that was well-healed and 
without sequelae.   

Post-service x-rays of the left hand in 1994 and the right 
hand in 1997 were negative according to the evaluating 
radiologists.  X-rays of the knees in August 1999 were 
similarly negative.  The first indication of anything 
irregular in the veteran's cervical spine came in a March 
2000 report of a CT scan with myelogram that found some 
osteophytes at C4-C5 and C5-C6, and a central disk bulge with 
slight compromise of the anterior dural space at C4-C5.  

The veteran underwent a colonoscopy in June 1997.  This 
examination revealed no abnormalities; four or five small 
polyps were found in the recto-sigmoid distally and were 
removed.  

Of record is the report of a November 1999 rheumatology 
consultation.  The veteran complained of joint aches and pain 
since approximately 1986, with symptoms increasing in the 
previous one to one-and-one-half years.  The veteran 
complained of discomfort mostly in the hands and knees, with 
lesser discomfort in other joints.  The hand symptoms were 
primarily related to use, while knee pain was more 
independent of use.  The examiner found that there was no 
evidence of a systemic arthritis such as rheumatoid arthritis 
or gout; the history and examination were most consistent 
with degenerative joint disease.  

The veteran underwent a comprehensive examination given in 
November 2006 as a consequence of the Board's remand.  The 
examiner noted the absence of the bulk of the veteran's SMRs, 
but reviewed the available ones, as well as the veteran's 
claims file.  The examiner also noted the medical history and 
findings discussed in the preceding paragraphs.  The veteran 
denied any problems related to the colonoscopy and polyps 
removal, but stated that he had had a colonoscopy performed 
while in service, and that he was told then that he had a 
cyst that was watched over time, with no growth noted.  

The veteran complained of generalized stiffness in most of 
the joints throughout the body.  He complained of what was 
described by him as feeling like decreased circulation 
bilaterally in the feet, as well as some foot drop to the 
right foot.  The examiner found no abnormality on visual 
examination of the feet.  Range of motion was reported as 
normal for VA rating purposes, and repetition did not result 
in any essential change.  The veteran had some difficulty 
standing on his toes, and complained of tenderness on 
palpation to the foot.  There was no skin breakdown, abnormal 
shoe wear, or calluses noted.  Alignment of the hind foot to 
forefoot to Achilles tendon was normal, and there was no 
flat-footedness noted.  The veteran denied any current 
blistering type problems of the feet.  

The veteran complained of some stiffness in the knees, and 
reported that its onset was gradual, usually resulting in 
some swelling by evening.  There was no locking, or 
instability, but the veteran complained of fatigability.  
Strength to the lower extremities was found to be strong and 
equal bilaterally.  Range of motion was near normal, and 
there was no slippage noted, and no valgus or varus stress 
abnormality noted.  Repetitions were performed without 
abnormal consequence.  Examination of the hands revealed no 
abnormalities.  While there was some generalized stiffness, 
range of motion was within normal limits, and the examiner 
did not report any irregularities related to repetition.  

Turning to the veteran's neck, on which the examiner noted 
there had been surgery in the past, the examiner reported 
that the veteran complained of generalized stiffness, but 
denied any swelling, giving away, numbness, or locking.  
Range of motion was reported in terms that were near normal, 
and repetitions were performed without difficulty.  The 
veteran complained of pain and tenderness on palpation of the 
vertebral bodies, but did not complain of any radiation.  

The examiner noted that testing for Lyme disease was negative 
based on Lyme titer of 0.71, which was described as being 
within normal limits.  The examiner did not report any other 
findings as regards Lyme disease, including no finding of any 
residuals.  

After reporting the veteran's medical history and 
acknowledging the absence of most of the veteran's SMRs, and 
after a detailed examination of the veteran, the examiner 
opined that the claimed disabilities were not likely related 
to the veteran's active duty.  In support of this opinion, 
the examiner noted that there was no interference with any 
type of usage caused by any shell fragment wounds, and no 
documentation of actual Lyme disease.  The examiner also 
noted that the medical evidence of record, particularly the 
rheumatologist's September 1999 report, was negative for 
rheumatoid factor or any type of systemic arthritis.  As to 
the claims of arthritis in the hands, knees, and neck, the 
examiner noted that the veteran had had surgery to the 
cervical spine, and was shown to have arthritis in the knee.  
(While the examiner did not specifically note it at this 
point in his report, these last two findings were recent 
findings.)  

Regarding the veteran's colon disorder claim, the examiner 
noted that polyps were considered essentially normal issue 
that develops with age.  Turning to the claims regarding the 
feet, the examiner noted that the veteran denied any current 
problems with trench foot despite having been treated for a 
blistering type of problem while in service.  The examiner 
also noted that there was no residual of the veteran's 
appendectomy.  

III.  Analysis

As previously noted, the bulk of the veteran's SMRs have been 
lost.  When records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit-
of-doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 
(2005) (loss of veteran's SMRs while they were under 
government control did not warrant application of adverse 
presumption requiring VA to disprove veteran's claim of 
service connection); See also Russo v. Brown, 9 Vet. App. 46, 
51 (1996) (when records in government custody are destroyed, 
VA has heightened duty to consider benefit of doubt, to 
assist the claimant in developing the claim, and to explain 
its decision, but the loss of records does not lower the 
legal standard for proving a claim for service connection).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic diseases, including 
arthritis, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a). 

A.  Arthritis

Here, while most of the veteran's SMRs are not of record, his 
separation examination is, and it shows no finding of 
arthritis of any kind.  As discussed in the foregoing 
background discussion, there is no medical evidence of any 
arthritis during the one-year presumptive period following 
service, and no showing of chronicity following service.  
Additionally, rheumatoid arthritis has not been shown 
medically.  Moreover, there is no medical evidence of a nexus 
between the veteran's several arthritis claims and his 
military service.  Service connection on both a direct and 
presumptive basis is therefore not warranted for the 
veteran's claimed rheumatoid arthritis, or for arthritis of 
the hands, knees, and neck, and these claims are denied.  

B.  Lyme disease

As noted, there has never been a confirmed diagnosis of Lyme 
disease--only a suspicion during service.  Moreover, on 
examination in November 2006, testing for Lyme disease was 
within normal limits, revealing no disease present.  Further, 
there is no medical evidence of any residuals associated with 
any Lyme disease the veteran may have had.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence that Lyme 
disease has ever been diagnosed in the veteran, and there is 
no medical evidence of a current disability related to Lyme 
disease.  Without evidence of a current disability, the 
analysis ends, and service connection cannot be awarded.  
Id., at 1333.  

C.  Shell fragment wound residuals

There being essentially no SMRs of record, there is no 
evidence of a shell fragment wound in service.  In a May 2002 
correspondence from the veteran's representative, the veteran 
reported that he was wounded in the area of the knee, but 
that the bullet went completely through without touching the 
knee cap.  It also was stated that he had been offered award 
of the Purple Heart for this wound, but he had turned it 
down.  

The veteran asserts that he served in combat.  In that case, 
if an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  

Here, the veteran has not even submitted a DD Form 214, 
Report of Transfer or Discharge, which would show service in 
combat and award of pertinent awards and decorations.  Still, 
as a layperson, the veteran is competent to describe a wound 
or injury he received.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the Board notes that the 
veteran's retirement examination report found no scars 
related to the veteran's averred shell fragment wound.  
Moreover, the November 2006 examiner reported that there was 
no interference with any type of use caused by any shell 
fragment wound.  Thus, while the veteran may have in fact 
sustained a wound as he described, not so much as a scar was 
reported at his retirement examination, and residuals of a 
shell fragment wound were not found on the recent examination 
to interfere in any way.  In short, there is no evidence of a 
current residual disability, and, without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Degmetich, supra.  

D.  Colon disorder

As noted in the background discussion above, while there is 
evidence that the veteran had polyps removed during a 
colonoscopy, that procedure found no abnormality per se.  The 
November 2006 examiner noted that polyps were a normal part 
of the aging process.  In other words, there is no medical 
evidence of a current colon-related disability.  Without 
evidence of a current disability, the analysis ends, and 
service connection cannot be awarded.  Degmetich, supra.  

E.  Foot disorders

The veteran contends that he should be service connected for 
residuals of trench foot and blood poisoning of the foot, 
which he reports occurred in service.  Again, the veteran's 
SMRs for most of his period of service are not of record, and 
so the Board will accept the veteran's word that these things 
occurred in service.  However, as the November 2006 examiner 
noted, examination of the veteran's feet revealed no 
abnormalities, and he had no current complaints related to 
his in-service trench foot.  Once again, while there may well 
have been in-service medical issues regarding the veteran's 
feet, they have not resulted in the presence of any current 
chronic disability, and service connection must therefore be 
denied.  Degmetich, supra.  

F.  Residuals of appendicitis

The veteran's retirement examination noted an eight-
centimeter surgical scar in the right lower quadrant of the 
abdomen which appears to be consistent with an appendectomy.  
The medical history provided with the examination also 
revealed that the veteran underwent an appendectomy in 1976 
with a reported good recovery, and with no complications and 
no sequelae.  Thus, there is medical evidence of an 
appendectomy while on active duty, and there is evidence of a 
scar related to that appendectomy.  There is, therefore, 
medical evidence of a residual of appendicitis in the form of 
a well-healed scar, notwithstanding the November 2006 
examiner's opinion that there is no residual to the veteran's 
appendectomy.  In this regard, the Board notes that the scar 
need not be compensably disabling in order to be a residual 
of the procedure.  The Board therefore finds that service 
connection for a scar due to an in-service appendectomy is 
warranted.  No other residual has been shown, and 
consequently service connection for any other appendectomy 
residual is not warranted.  Id.  


ORDER

Entitlement to service connection for arthritis of the hands, 
knees, or neck is denied.

Entitlement to service connection for residuals of Lyme 
disease is denied.

Entitlement to service connection for residuals of a shell 
fragment wound is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for a colon disorder is 
denied.

Entitlement to service connection for residuals of trench 
foot is denied.

Entitlement to service connection for residuals of right foot 
blood poisoning is denied.

Entitlement to service connection for an appendectomy scar is 
granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


